 ROYAL, PACKAGING,CORP.317Royal Packaging Corp. and Local 1556 of District59 of the International Association of Machin-ists and Aerospace Workers, AFL-CIO, Peti-tioner. Case 8-RC-1298918 June 1987DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 16 March 1984' and the hearing offi-cer's report recommending disposition of them.The Board has reviewed the record in light of theEmployer's exceptions and brief and, for the rea-sons set forth below, adopts the hearing officer'srecommendations and findings only to the extentconsistent with this decision. Contrary to the hear-ing officer's recommendation to overrule the Em-ployer's Objection 5, we find that certain conductby Carol Doncoes warrants setting aside the elec-tion. 2A petition for election was filed on 17 January1984. Carol Doncoes, a crew leader at the Re-spondent's facility and an agent of the Petitioner,was very involved in the Petitioner's organizing ac-tivity.3 Her husband, Ron Doncoes, was employedas a supervisor at the Employer's facility with fullauthority to hire and discharge employees.4Employee Sue Smith credibly testified that on 10January 1984 she was told by Carol Doncoes thatif she and her daughter signed authorization cards,her daughter, who had been on layoff status for 6months, would be recalled to work. Both Smithand her daughter, Tammy Royse, signed cards.Royse testified that, based on the conversation shehad with her mother, she went in to work the nextday and at that time she handed over her card toRon Doncoes, who responded by asking her if shewas glad to be back at work.The hearing officer found that Carol Doncoes'statement was made prior to the filing of the elec-tion petition and therefore could not serve as abasis for setting aside the election under the rule inIdeal Electric & Mfg. Co., 134 NLRB 1275 (1961).We disagree. Although prepetition conduct is usu-1 The election was conducted pursuant to a Stipulated Election Agree-ment The tally was 10 for and 7 against the Petitioner, with 1 challengedballot.2 In view of our finding that the election must be set aside because ofCarol Doncoes' improper conduct, we find it unnecessary to pass on theremaining exceptions.3 The agency status of Carol Doncoes was admitted by the Petitionerat the hearing.4 Ron Doncoes' employment with the Employer terminated on 7 Feb-ruary 1984ally not grounds for setting aside an election, theBoard has departed from the Ideal Electric rule incases in which it has found clearly proscribed ac-tivity likely to have a significant impact on theelection. Thus, in Gibson's Discount Center, 214NLRB 221 (1974), the Board found that the prepe-tition offer to waive union initiation fees as con-demned in NLRB v. Savair Mfg. Co., 414 U.S. 270(1973), was grounds for setting aside an election.Similarly, in Lyon's Restaurants, 234 NLRB 178(1978), the Board found that a prepetition state-ment to employees that they had to join the unionor they would not work warranted setting asidethe election when employees could reasonably be-lieve the Union had power to affect their employ-ment opportunities. In both cases the Board rea-soned that the unlawful prepetition activity was in-strumental in obtaining employees' signatures onauthorization cards and that the existence of suchsigned cards might have created an impression ofemployee support that could have had an impacton the election. Because the prepetition activityhere was an analogous promise a benefit that in-duced Smith and Royse to sign authorization cards,we find that it is conduct that is likely to have asignificant impact on the election and thus may begrounds for setting aside the election.Carol Doncoes was an admitted union agent.Her husband, Ron, was an open and active sup-porter of the petitioner who, as a supervisor, hadthe ability to hire and discharge employees. Conse-quently, the two, acting as a team, had the abilityto offer individuals employment on behalf of theUnion. Indeed, the facts before us indicate that isexactly what happened though we need make nosuch finding. Carol Doncoes told Smith that Roysecould return to work if Smith and Royse signedauthorization cards. Both women signed cards andRoyse returned to work the next day. On herreturn to work, Royse gave her authorization cardto Ron Doncoes, who then welcomed her back towork.These facts clearly support a finding that CarolDoncoes promised an economic benefit to Royse ifRoyse and Smith signed authorization cards. Fur-thermore, the promised economic benefit was onethat the employees reasonably believed the Union55 Carol and Ron Doncoes' concerted conduct is attributable to theUnion because of Carol Doncoes' admitted agency status. Although wedo not need to determine whether Ron Doncoes was a union agent, inthe unusual circumstances presented here, we would not hesitate to findRon Doncoes an agent of the Union for the limited purpose of consider-ing whether the Union offered economic inducements to employees inexchange for their signatures on authorization cards ' The evidence clear-ly shows that Ron Doncoes, by accepting Royse's authorization card andwelcoming her back to work, was acting as an agent for the Union inimplementing the Union's promise to Royse284 NLRB No. 42 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcould bring about through Carol Doncoes' actingin concert with her husband Ron, who supportedthe Union and who, exercising his supervisory au-thority, could, and in fact did, reinstate Royse: Insuch circumstances, we find that Carol Doncoes'statement is analogous to a Savair violation.6In Savair Mfg. Co., supra, the Supreme Courtheld that a Union's offer to waive union initiationfees for only those employees signing authorizationcards before the election impairs employee freechoice in the election and warrants setting aside anelection. The Court reasoned that obtaining em-ployee signatures on authorization cards in such amanner impairs employee free choice by allowing"the union to buy endorsements and paint a falseportrait of employee support during its electioncampaign." Id. at 277. Furthermore, such offersmay create a feeling of obligation to vote for theunion because an employee who signs an authoriza-tion card, although not legally bound to vote forthe union, may certainly feel obliged to do so inexchange for the waiver of initiation fees.6 We emphasize that this finding rests on the fact that the employeescould reasonably believe that Carol Doncoes was in a position, with herunion-supporter husband's cooperation, to implement this promise•abelief that gained credence when Royse was indeed reinstated on herpresentation of her authorization card to Ron Doncoes. The circum-stances are therefore distinguishable from those in cases involving unionagents' statements about actions concerning job tenure that the employeescould not reasonably believe the union had the power to carry out. Riode Oro Uranium Mines, 120 NLRB 91, 94 (1958) See also NLRB v. A.G.Pollard Co., 393 F.2d 239, 241-242 (1st Cir 1968) (employees could rea-sonably regard Union statements about the possibility that employerwould discharge employees as "union propaganda" or "mere uninformedprognostication of what was likely to happen")Given the unique circumstances presented, thestatement here, although not involving the waiverof union fees, was similarly a promise of an eco-nomic benefit in exchange for an employee's signa-ture on an authorization card. Furthermore, be-cause of those circumstances, it was a promisewhich, like Savair statements, employees wouldreasonably believe that the Union had the power tofulfill.Indeed, when Carol Doncoes offered employ-ment to Smith's daughter if Smith and Roysesigned authorization cards, the economic benefitpromised was a job itself•a far greater inducementthan the waiver of a union initiation fee. Certainlythe receipt of such a benefit could make an em-ployee feel obligated to vote for the union. Fur-thermore, the promise of such a benefit, like thestatements in Savair, allowed the Union to buy en-dorsements and presents a picture of employee sup-port. Consequently, we fmd Carol Doncoes' state-ment to be in contravention of the Savair principleand thus grounds for setting aside the election.ORDERIt is ordered that the election conducted on 16March 1984 be, and it is, set aside, and that Case 8-RC-l2989 be, and it is, remanded to the RegionalDirector for Region 8 for the purpose of conduct-ing a new election.[Direction of Second Election omitted from pub-lication.